01/04/2021



                                                                                     Case Number: DA 20-0420
          IN THE SUPREME COURT OF THE STATE OF MONTANA

                           Supreme Court No. DA 20-0420

IN RE THE MARRIAGE OF:

DEBRA L. WADE,                                       ORDER DISMISSING
                                                     APPEAL
             Petitioner and Appellant,

          and

KENNETH D. ACORD,


             Respondent and Appellee.

     __________________________________________________________

      Upon motion by Appellant, Debra L. Wade, to dismiss her appeal voluntarily

pursuant to M.R.App.P. 16(4), as fully settled,

      IT IS ORDERED that this appeal is hereby DISMISSED.

       A true copy of this order is being mailed to counsel of record for the parties,
or to the parties individually if not represented by counsel, on the date hereof.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               January 4 2021